FILED

JUN l 0 2009
UNITED STATES DISTRICT COURT
FoR THE DISTRICT oF CoLUMBIA C";;';sé;icttand
ur s
)
Derian Douglas Hickman, )
)
Plaintiff, )
)
v_ ) Civil Action No.

) 09 1071
Federal TradeCommission, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain " (l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ciralsky v. CIA, 355 F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8
standard ensures that defendants receive fair notice of the claim being asserted so that they can
prepare a responsive answer and an adequate defense and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a District of Columbia resident, sues the Federal Trade Commission ("FTC")

but he does not allege any wrongdoing Rather, plaintiff seeks review of this Court’s previous

dismissals of his cases and requests seemingly unrelated information. Because the complaint
fails to provide any notice of a claim against the FTC, it will be dismissed by separate Order
issued contemporaneously.

H@Q?»vt/`

United Statés£i_s§ct Judge

Date: June b , 2009